                                       Case 3:19-mj-04189-CDB Document 1 Filed 07/15/19 Page 1 of 4

                                                                                 CVB Localioo Code
    United States District Court
         Violation Notice                                                      1A4,                            I
 Violation Number                     OHice, Name                                     O11ice, No.

 FBOP0025                             BRADY                                           2215

YOU ARE CHARGED WITH THE FOLLOWING VIOLATION
                                                                                                                            -n
                                                                                                                            OJ
                                                                                                                            0
Dale and Time of Offense                       Offense                                                                      7J
                                                                                                                            0
05/26/20 19                  10:55              FED             36CFR             261540                                    0
                                                                                                                            f\)
                                                                                                                            (.)1
Place of Offense

SCOTTS DEVELOPED CAMPGROUND

Offense Oescripllon: Factual Basis for Charge                   rl             ~                                   HAZMAT      0
DRIVING ON A 1-le\6.iiii~IQi.0.         t ""f.f l,<                       <;

DEFENDANT INFORMATION                                     ! Phone: (

Last Name                                                          I    Firs! Name                                    I M./.
CUNNINGHAM                                                              TERRY

Slreet Address



Cily
LAKESIDE
                                         IAZ Slate         IZip
                                                            85929
                                                                                       I Date al Birth (mm/ddlyyyy)
                                                                                                    / 1975
Onvers License No.                    CDL •,     D.L.              I ~ooal ~ecurity NO.
                                                                   I

(!9AdullQJuvenile Sex 0M OF           l~ace
                                       WHITE                        IGR 11es
                                                                        Hair
                                                                         BR
                                                                             I5            He,ghl
                                                                                                '8      "
                                                                                                               I 170
                                                                                                                   Weigh!


VEHICLE                VIN                                                                                            CMV      0
Tag No.                                S!ale         I   Year     I    Make/Model        PASS   01     Color

PS54733                               AZ                 1993          TOYT                           RED
A
        •    IF BOX A IS CHECKED, YOU B
             MUST APPEAR IN COURT.
                                                                  [x]     IF BOX B IS CHECKED, YOU MUST
                                                                          PAY AMOUNT INDICATED BELOW
                                                                          OR APPEAR IN COURT.
              SEE INSTRUCTIONS (opposlle).
                                                                          see INSTRUCTIONS (OIJPC)Sile) .

                                                                $100 .00                             Forleiture Amount

                                                                $30.00                               Precessing Fee

                       PAY THIS AMOUNT                      I   $130.00                        Total Collateral

                                 YOUR COURT DATE
         (If no court aooearance date is shown, vou will be notified of your ap ea ranee date by mail.)
Court Address                                                                                 Dale (mm/dd/yyyy)


123 N San Fransisco St #200
                                                                                              Time (hh :mm)
Flagstaff, Az 86001

My signature signifies that I have received a copy of this viofation nolice. II is not an admission of guilt. I
promise lo appear for !he hearing at !he lime and place instructed or pay the total collateral due.

X Defendant

       Previous edition is obsolete              Original • CVB Copy                                FS-5300-4 (7/05)
                                  Case 3:19-mj-04189-CDB Document 1 Filed 07/15/19 Page 2 of 4

FBDP0025

                           STATEMENT OF PROBABLE CAUSE
                          (For issuance of an arrest warrant or summons)

 I state that on    ___M_a~y_2_6_._2_0_19___ while exercising my duUes as              a law
 officer In lhe                       Judicial                     District of                A7.



   Pursuant to 16USC 551 : I noticed a red Toyota Corolla west bound toward my location while I was
   par1<.ed on the north side ol forest road 45c. I recognized the vehide from 2 prior contacts I had made
   with TERRY CUNNINGHAM who had been camping on the forest . During those contacts on
    5/19/2019 and 5/24/20191 had noticed and discussed with CUNNINGHAM the expired registration
   on the Toyota Corolla. CUNNINGHAM assured me that he had a friend towing the car from loror;nn
   10 location and that he wasn1 driving the car. As I followed the Corolla, Al. temporary plate PS
   west bound on Forest Road 45c Navajo County dispatch conlirmed that the registration had e,.,,cu
   in March ol 2019. I turned on my lights and the Corolla came lo a stop on the north side ol Forest
   road 45c. As I approached the drivers side of the red Toyota Corolla I recognized the driver of the
   vehicle to be TERRY CUNNINGHAM. CUNNINGHAM informed me that he was just driving to the
   end of the road and that he wou ld •walk from lhere• ii that was OK . I Informed him that we had
   discussed the expired registration and that he was not able to drive the Corolla until he was able to
   get the registration current. f requested CUNNINGHAMS drivers license and he stated that his
   license had been "taken' by Pinetop-Lakeside Police Department. I checked the status of
   CUNNINGHAM'S license through dispatch and they confirmed that his driving privileges had been
   "r evoked'. I Issued a violation for 36 CFR 261.54 0 operating a motor vehicle on a level 1 forest road
   without a drivers license and 36CFA 261 .540 expired registration .




   The foregoing statement is based upon:
                                 MY PERSONAL INVESTIGATION

   I declare under penalty of perjury that the information which I have set forth above and
   on the face of this violation notice is true and co rrect to the best of my knowle dge.



   Executed                    May 26, 2019
                             Date (rrvn/dd/yyyy)                 Officer's Signature


   O Probable cause has been stated for the issuance of a

Executed on:
                                                    {J,:@J:.~
                             Date (mm/dd/yyyy)                   U.S. Magistrale Judge

HAZ MAT = Hazardous material involved In incident; PASS= 9 or more passenger vehide;
COL : Commercial drivers license:    CMV = Commercial vehlde invotved In incident
                                              Case 3:19-mj-04189-CDB Document 1 Filed 07/15/19 Page 3 of 4
                                )
       .                        -
                                                                                      CVB Locat ion Code
    U.nited States District Court
          Violation Notice
Violation Number                            Office, Name
                                                                                    IA4 1
                                                                                                                        I
                                                                                            Office, No.

FBDP0026                                    BRAD Y                                          2215

                                                                                                                                     71
YOU ARE CHARG ED WITH THE FOLLOWING VIOLATION                                                                                        CD
                                                                                                                                     0
Date and Tlme of Offense                               Offense                                                                       -a
                                                                                                                                     0
05/ 26/2019                         10:55              FED           36CFR             26 154D                                       0
                                                                                                                                     N
                                                                                                                                     0)
Pla ce ol Offense

SCOTTS DEV ELOP ED CAM PGROUND

Offense Description: Factual Basis for Charge                                                                               HAZMAT     D
DR IVI NG ON A SUSPENDED LICENCE



                                                                                                                    -          --
DEFEN DANT INFORMATION                                         ! Phone: ,

Last Name                                                               I First Name                                           IM.I.
CUNNINGHAM                                                                   TERRY

Street Address



City
LAKESI DE
                                               I State
                                                  AZ
                                                               I Zip
                                                                 8 5929
                                                                                              l   Data nl Birth (mm/dd/yyyy)
                                                                                                        :/1975
unve rs License     NO.                     COL   •,    D.L.            I :,oc,al :,ocurity No.

~Adult     •   Juvenile   Sex~MQF WH ITE
                                            IHace                        IGR IBR I5
                                                                             ~air     t:yes       Height
                                                                                                       '8
                                                                                                               II
                                                                                                                        I 170
                                                                                                                            Weignt


VEH IC LE                 VIN                                                                                                  CMV     D
Tag No                                       Stale        I   Year     I   Make/Model          PASS     01   Color

PS54733                                      AZ               1993         TOYT                              RED

A       0      IF BOX A IS CHE CKED, YOU B                             IRl     IF BOX B IS CHECKED, YOU MUST
               MU ST APPEAR IN COURT.                                          PAY AMOU NT INDIC ATE D BELOW
                                                                               OR APP EAR IN COU RT .
                SEE INSTRUCTIONS (oppo.,Ne).
                                                                               SEE INSTRUCTIONS (Ol)J)01ite).


                                                                     $ 100.00                               Forleiture Amount

                                                                     $30 .00                                Processing Fee

                          PAY TH IS AMOUNT                       I   $ 130.00                          Total Collatera l

                                       YOUR COURT DATE
     (If no court appearance dale is shown, vou will be notilled of vour ani\O!arance date bv mail.)
Coon Address                                                                  Date (mmldd!yyyy)


123 N San Fransisco SI #200
                                                                                                      Time (hh:mm)
Flagstaff, Az 86001

My signature signilies Iha! I have received a copy ol this violation notice. 11 is not an admission of guilt. I
promis e to appear lor the hearing at the time and place Inst ructed or pay the total collateral due.


X De fendant

       Previous edition ls obsolete                     Original· CVB Copy                                 FS·5300-4 (7/05)
                                     Case 3:19-mj-04189-CDB Document 1 Filed 07/15/19 Page 4 of 4
     •
 F~OP0026
                            STATEMENT OF PROBABLE CAUSE
                          (For issuance of an arrest warrant or summons)

 I state that on    ___M_a"-y_2_6_,_2_0_19___ while exercising my duties as a law
 oflicer in the,                      Judicial                     District of                AZ


    Pursuant to 16USC 551: I noticed a red Toyota Corolla west bound toward my location while I was
   parked on the north side of forest road 45c. I recognized the vehid e from 2 prior contacts I had made
   wilh TEARY CUNNINGHAM who had been camping on the forest. During th ose contacts on
   5/1912019 and 5/24/20191 had noticed and discussed with CUNNINGHAM the expired registration
   on the Toyota C"'olla. CUNNINGHAM assured me lhal he had a friend lowing th e car from loc;otinn
   to location and that he wasn~ driving lhe car. As I followed the Corolla, AZ. temporary plate P:
   west bound on Forest Road 45c Navajo County dispatch confirmed that the registration had .,.,,. cu
   In March of 2019. I turned on my lights and the Corolla came to a stop on the north side of Forest
   road 45c. As I approached the drivers side of the red Toyota Corolla I recognized lhe driver of the
   vehicle lo be TEARY CUNNINGHAM. CUNNINGHAM Informed me that he was just driving to the
   end of the road and that he would 'walk from there' If that was OK. I informed him that we had
   discussed the expired registration and that he was not able to drive the Corolla until he was able 10
   get the registration current. I requested CUNN INGHAMS drivers license and he state d that his
   license had been 'taken' by Plnetop•Lakesl de Polfce Departm ent. I checked the status of
   CUNNINGHAM'S license through dispatch and they confirmed that his driving prMleges had been
   ' revoked ' . I Issued a violation lor 36 CFR 261.54D operating a motor vehicle on a level t forest road
   without a drivers license and 36 CFR 261 .54D expired registration.




   The foregoing statement is based upon:
                                 MY PERSONAL INVESTIGATION

   I declare under penalty of perjury that the information which I have set forth above and
   on the face of this violation notice is true and correct to the best of my knowledge .



   Executed                    May 26, 2019
                             Date (mm/ddlyyyy)                   Orticer's Signature


   D Probable ca use has been stated for the issuance of a

Executed on:
                                                        (j.:@P
                             Date (mm/dd/yyyy)                   U.S. Magistrate Judge

HAZM AT   = Hazardous material Involved in incident; PASS = 9 or more passenger vehlde;
CDL = Commercial drivers licens e:     CMV = Commercial vehlde involved In incident
